Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 1 of 12




                   EXHIBIT B
Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 2 of 12
             RECEIVED AS STATUTORY REGISTERED AGENT
on 17 June, 2019 and served on defendant or named party on 19 June, 2019
              by the Florida Department of Financial Services
                                                                           Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 3 of 12
Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 4 of 12
Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 5 of 12
Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 6 of 12
Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 7 of 12
Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 8 of 12
Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 9 of 12
             Case E-Filed
Filing # 90694482 5:19-cv-00197-MCR-MJF    Document
                          06/06/2019 02:24:09 PM 1-2 Filed 07/09/19 Page 10 of 12

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
  completion.)


       I.          CASE STYLE
                                        IN THE CIRCUIT COURT OF THE FOURTEENTH JUDICIAL CIRCUIT,
                                               IN AND FOR BAY COUNTY, FLORIDA



                                                                         Case No.:   19002006CA
                                                                         Judge:__
  David Warriner
   Plaintiff
                 vs.
  Lexington Insurance Company
  Defendant

                   TYPE OF CASE

                                                                                 □   Non-homestead residential foreclosure
                □ Condominium                                                        $250,00 or more
               JEI Contracts and indebtedness                                    □   Other real property actions $0 - $50,000
               □. Eminent domain                                                 □   Other real property actions $50,001 - $249,999
               □. Auto negligence                                                □   Other real property actions $250,000 or more
               □. Negligence - other
                   □. Business governance                                        □   Professional malpractice
                   □     Business torts                                                □      Malpractice - business
                   □.    Environmental/Toxic tort                                      □      Malpractice - medical
                   □.    Third party indemnification                                   □      Malpractice - other professional
                   □.    Construction defect                                     □   Other
                   □_ Mass tort                                                        □      Antitrust/Trade Regulation
                   □. Negligent security                                               □      Business Transaction
                   □.    Nursing home negligence                                       □      Circuit Civil - Not Applicable
                   □. Premises liability - commercial                                  □      Constitutional challenge-statute or
                                                                                              ordinance
                   □. Premises liability - residential
               □. Products liability
                                                                                        □     Constitutional challenge-proposed
                                                                                              amendment
               □. Real Property/Mortgage foreclosure                                   □      Corporate Trusts
                   □.    Commercial foreclosure $0 - $50,000                           □      Discrimination-employment or other
                   □.    Commercial foreclosure $50,001 - $249,999                     □      Insurance claims
                    □. Commercial foreclosure $250,000 or more                         □      Intellectual property
                   □.    Homestead residential foreclosure $0 - 50,000                 □      Libel/Slander
                   □.    Homestead residential foreclosure $50,001 -
                         $249,999
                                                                                       □      Shareholder derivative action

                    □    Homestead residential foreclosure $250,000 or
                                                                                       □      Securities litigation
                         more                                                          □      Trade secrets
                    □. Non-homestead residential foreclosure $0 -                      □      Trust litigation
                         $50,000
                    □. Non-homestead residential foreclosure
                         $50,001 - $249,999
               Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 11 of 12


                                                 COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes □ No Kl


        III.     REMEDIES SOUGHT (check all that apply):
                   JE[ Monetary;
                    □. Non-monetary declaratory or injunctive relief;
                    □ Punitive

        IV.      NUMBER OF CAUSES OF ACTION: (             )
                 (Specify)


                 1

        V.       IS THIS CASE A CLASS ACTION LAWSUIT?
                     □. Yes
                     Kl No

        VI.      HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                     JEj. No
                     □. Yes - If “yes” list all related cases by name, case number and court:




        VII.     IS JURY TRIAL DEMANDED IN COMPLAINT?
                     M Yes
                     □ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ James S. Constable        FL Bar No.: 68522
          Attorney or party                                                (Bar number, if attorney)

        James S. Constable      06/06/2019
               (Type or print name)                                           Date
19002006CA - WARRINER, DAVID vs. LEXINGTON INSURANCE COMPANY             Page 1 of 1
       Case 5:19-cv-00197-MCR-MJF Document 1-2 Filed 07/09/19 Page 12 of 12



19002006CA - WARRINER, DAVID vs. LEXINGTON INSURANCE COMPANY

SUMMARY
                         Judge:    FISHEL, JOHN L II                        Court Type:    Circuit Civil                  Case Type:    INSURANCE CLAIM
                Case Number:       19002006CA                      Uniform Case Number:    032019CA002006CAXXXX               Status:   OPEN
              Clerk File Date:     6/6/2019                                 Status Date:   6/6/2019               Waive Speedy Trial:
              Total Fees Due:      0.00                                Booking Number:                                       Agency:
       Agency Report Number:                                           Custody Location:




PARTIES
TYPE          PARTY NAME                                                                                                   ATTORNEY

PLAINTIFF     WARRINER, DAVID
DEFENDANT     LEXINGTON INSURANCE COMPANY



EVENTS
DA T E                     EVENT                            JU DGE                         LO C AT I O N                RES UL T

                                                                                   No Events on Case



CASE DOCKETS
I MA GE       DA TE          ENT R Y

              6/6/2019       CASE TYPE : INSURANCE CLAIM
  Request
              6/6/2019       PAYMENT $410.00 RECEIPT #2019031061

         2   6/6/2019       EP - SUMMONS ISSUED

         1   6/6/2019       EP - DESIGNATION OF EMAIL ADDRESS

         4   6/6/2019       EP - INITIAL COMPLAINT

         2   6/6/2019       EP - CIVIL COVER SHEET
              6/6/2019       PLAINTIFF'S ATTORNEY: CONSTABLE, JAMES S ASSIGNED
              6/6/2019       JUDGE FISHEL, JOHN L II: ASSIGNED
              6/6/2019       DIVISION E ASSIGNED
              6/6/2019       CASE FILED 06/06/2019 CASE NUMBER 19002006CA




https://court.baycoclerk.com/BenchmarkWeb2/CourtCase.aspx/DetailsPrint/2957572?digest... 7/9/2019
